Appeal from a judgment of the Monroe County Court (Patricia D. Marks, J.), rendered September 28, 2001. The judgment convicted defendant, upon a jury verdict, of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]) and criminal possession of a controlled substance in the fourth degree (§ 220.09 [1]). Defendant contends that the evidence is legally insufficient to support the conviction because the People failed to establish his constructive possession of the drugs. We reject that contention. The People presented evidence that 63 bags of cocaine, with an aggregate weight of more than one eighth of an ounce, were found in a pill bottle on the porch where defendant was standing immediately before his arrest. In addition, the People presented evidence that defendant loudly and repeatedly called out to passersby asking, in effect, whether they needed any drugs, and that he attempted to block a police officer’s entry onto the porch. Thus, viewing the evidence in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621 [1983]), we conclude that the People established that defen*981dant had constructive possession of the drugs, i.e., that he had dominion and control over the area in which the drugs were found (see Penal Law § 10.00 [8]; People v Manini, 79 NY2d 561, 573-574 [1992]; People v Scott, 206 AD2d 392, 393 [1994]; cf. People v Finch, 1 AD3d 1046 [2003]). Also contrary to defendant’s contention, the verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). Present—Pigott, Jr., P.J., Pine, Hurlbutt, Kehoe and Hayes, JJ.